Citation Nr: 0000741	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-08 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1953 to April 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in October 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  Service connection for the appellant's bilateral hearing 
loss was denied by the RO in April 1967.  In October 1984 the 
Board denied service connection for hearing loss.  In August 
1985, an enlarged panel, consisting of two sections of the 
Board, reviewed the October 1984 decision pursuant to a 
request for reconsideration made by the appellant in November 
1984.  The panel affirmed the Board's decision, denying 
service connection for bilateral hearing loss.

2.  The evidence associated with the claims file since the 
1984 and 1985 Board decision is not so significant that it 
must be considered in order to fairly decide whether the 
appellant is entitled to service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

1.  The Board's 1984 and 1985 decisions denying service 
connection for bilateral hearing loss are final.  38 U.S.C.A. 
§§ 5104, 7103(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).
2.  New and material evidence has not been submitted to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
bilateral hearing loss.  The Board denied the appellant's 
claim in August 1985 on the basis that the record did not 
show a nexus between the current disorder and any incident or 
incurrence in service.  At that time, the Board considered 
service medical and personnel records; an April 1967 VA 
examination; two audiometric examination reports submitted by 
the appellant, dated in June 1967 and August 1982; lay 
statements from a fellow serviceman and from Rev. Fletcher; 
and various articles and reports concerning the hazards of 
exposure to jet noise, and the relationship between acoustic 
trauma and defective hearing.  The Board concluded that there 
was no evidence of a nexus between the appellant's hearing 
disorder, first diagnosed ten years after service, and any 
incident or event in service.  It is noted that this 
determination was first reached by the Board in October 1984, 
and confirmed on reconsideration in August 1985.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In the present case, the 
appellant could not appeal the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999), as the notice of disagreement was prior to 1988.  The 
decision was not otherwise challenged, and accordingly, the 
Board's 1984 and 1985 decisions are final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide the merits 
of the claim fairly.  38 C.F.R. § 3.156(a) (1999).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
third, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to decide fairly the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  
Hodge, 155 F.3d at 1359.  Upon reopening the claim, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the claim may 
then be evaluated on the merits after ensuring that the duty 
to assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).

With the above-cited facts for consideration, the Board will 
not reopen the claim.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the new evidence submitted or associated with the record 
since the August 1985 decision is not so significant that it 
must be considered in order to decide the merits of the claim 
fairly.  The letter from G. W. Holmes, clinical audiologist, 
and the January 1998 audiogram from Auburn University do not 
in any manner relate the appellant's problems with his 
hearing to his military service during World War II.  
Although the evidence is "new" in the sense that it was not 
of record at the time of the prior denial of this claim, it 
is not probative -- the evidence simply does not provide a 
medical link showing that the treatment for hearing loss 
years after service was attributable to an incident or event 
of the appellant's military service.  Hence, this evidence is 
essentially cumulative of evidence previously before the 
Board in 1985.  Accordingly, it provides no basis to reopen 
this claim.

With respect to the above, the Board finds that the 
appellant's pleadings and statements, to include his hearing 
testimony of October 1999, essentially reiterate his 
previously considered contentions with respect to the claimed 
disability, and as such are not considered to be new.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he has a disability that was 
incurred in service, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative to this claim 
and, therefore, are deemed to be not material.  See Pollard 
v. Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held not to be 
competent evidence for such purpose, and thus material); see 
also,  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim under 38 U.S.C.A. § 5108).

Accordingly, the Board concludes that the appellant has not 
submitted evidence which is new and material such as to form 
the basis to reopen and review the previously denied claim 
seeking entitlement to service connection for hearing loss.

VA is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim.  See Graves v. Brown, 8 Vet. App. 
522 (1996).  However, this obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), which depends further upon VA having 
notice that relevant evidence may exist or could be obtained.  
See also Franzen v. Brown, 9 Vet. App. 235 (1996) (sec. 
5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration).

However, in this case, there is nothing in the record that 
suggests the existence of available evidence that might 
provide a basis to reopen one or more of the aforementioned 
claims.  Thus, as the Secretary's obligation under section 
5103(a) has been complied with, to the extent possible, 
further development by VA is not required or indicated at 
this time.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for bilateral hearing loss not having been 
submitted, the benefits on appeal remain denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

